Case 3:20-cv-00349-JAG Document 14 Filed 06/10/20 Page 1 of 3 PageID# 166



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

The Constitution Party of Virginia, et al.             )
                                                       )
                Plaintiffs,                            )
                                                       )
v.                                                     )      Civil Action No. 3:20-cv-00349
                                                       )
Virginia State Board of Elections, et al.              )
                                                       )
                Defendants.                            )


                        MOTION TO APPEAR TELEPHONICALLY
                           OR BY VIDEOCONFERENCING

         NOW COMES local counsel for the plaintiffs, and moves that he be permitted to

appear by telephone or videoconferencing at the June 19, 2020 hearing in this matter. In

support of this Motion, local counsel states as follows:

1) Undersigned counsel lives in Virginia and concentrates his practice in Virginia, but is also

     licensed to practice law in the State of Washington and currently has two pending cases

     in the Thurston County Superior Court (in Olympia, Washington).

2) By order dated March 13, 2020, Judge Erik D. Price of the Thurston County Superior

     Court set a hearing in one of undersigned counsel’s Washington State cases for 9:00 a.m.

     (Pacific Time) on June 19, 2020. See Exhibit A. Although there is an ongoing Judicial

     Emergency in Washington State and undersigned counsel suspects the Thurston County

     hearing may be cancelled, as of this filing it has not been cancelled and remains on the

     docket. See Exhibit B.




                                                1
Case 3:20-cv-00349-JAG Document 14 Filed 06/10/20 Page 2 of 3 PageID# 167



3) The hearing in this matter is also set for 9:00 a.m. (Eastern Time) on June 19, 2020. This

   Court’s order entered on June 9, 2020 requires all counsel, including local counsel, to

   appear personally at the Courthouse in Richmond.

4) Although undersigned counsel cannot appear personally in both Virginia and Washington

   State due to the distance of travel, the time differential between Eastern Time and Pacific

   Time should enable him to appear in both courts if one court will permit a virtual or

   telephonic appearance.

5) Undersigned counsel has also filed a Motion to Appear Telephonically in the Thurston

   County Superior Court. If that Motion is granted (or if the Thurston County hearing is

   otherwise cancelled due to the ongoing judicial emergency in Washington State),

   undersigned counsel is happy to withdraw his Motion to Appear Telephonically in this

   Court and to appear in person.

6) Undersigned counsel occasionally practices law in association with other attorneys, but

   none of those attorneys are licensed in either Virginia or Washington State. Therefore,

   none of those attorneys can “cover” either the hearing in this Court or the hearing in the

   Thurston County Superior Court.

7) Allowing undersigned counsel to appear telephonically would cause the least disruption

   to the dockets of two courts and broadly serve the interests of justice. Pro Hac Vice

   counsel is prepared to attend the hearing in this Court personally. And, if the Thurston

   County Superior Court either cancels its hearing or permits undersigned counsel to

   appear there telephonically, local counsel is prepared to attend the hearing in this Court

   personally as well.



                                               2
Case 3:20-cv-00349-JAG Document 14 Filed 06/10/20 Page 3 of 3 PageID# 168



       WHEREFORE, undersigned local counsel for the plaintiffs apologizes for any

inconvenience to this Court and moves that he be permitted to appear telephonically or

virtually at the June 19, 2020 hearing in this matter on the basis that he cannot comply with

the orders he is currently under, which require him to appear in courts in both Washington

State and Virginia on the same day.

                              Respectfully submitted this 10th day of June, 2020,


                                                               /s/Matthew D. Hardin
                                                               Matthew D. Hardin
                                                               Hardin Law Office
                                                               324 Logtrac Road
                                                               Stanardsville, VA 22973
                                                               (434) 202-4224
                                                               Matt@MatthewHardin.com

                                      Certificate of Service

        I hereby certify that on June 10, 2020, I will file the foregoing with the Court’s CM/
ECF system, which will electronically provide notice to all counsel of record. At the present
time, the following are counsel of record for the defendants:

       Marshall H . Ross, Esq.                        Heather Hays Lockerman, Esq.
       Senior Assistant Attorney General              Senior Assistant Attorney General
       Office of the Attorney General                 Office of the Attorney General
       202 North Ninth Street                         202 North North Street
       Richmond, Virginia 23219                       Richmond, Virginia 23219
       804-786-0046 (telephone)                       804-786-0067 (telephone)
       804-371-2087 (facsimile)                       804-371-2087 (facsimile)
       mross@oag.state.va.us                          HLockerman@oag.state.va.us

                                         /s/Matthew D. Hardin
                                         Matthew D. Hardin




                                                3
